                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

IN RE:
AUTOMOTIVE PARTS ANTITRUS LITIGATION                        CASE NO. 4:17-MC-00003-JM


                                          ORDER

       Pursuant to Orders entered on September 21, 2018, the Motion to Quash and Motion to

Stay were withdrawn. This action is therefore dismissed.

       IT IS SO ORDERED this 11th day of March, 2019.



                                                  ________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
